3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2021 has been entered.
	Claims 1, 3, 6, 8-9, 11-14, 127-133 are pending.  Claims 130-133 are newly added.
	The IDS filed 3/30/2021 has been entered and considered.  
	The amendment to the specification filed 3/30/2021 has been entered.
	Applicant’s arguments filed 3/30/2021 have been carefully considered, but are not completely persuasive.  Applicant’s arguments will be addressed below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 6, 8-9, 11-14, 127-133 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more for the reasons of record.  Applicant’s arguments will be addressed below.   

(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One”)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two”)?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

With respect to step (1): yes the claims are drawn to processes.
With respect to step  (2A)(1) The claims are directed to an abstract idea of generating an RNA expression profile data file, by determining a number of nucleic acid targets in a sample, through a process of stochastic barcoding, wherein the counting of the targets is performed through certain statistical methods using directional adjacency or algorithms, including clustering, and estimation of the final number of each nucleic acid target, followed by generation of the data file comprising the estimated information, the RNA expression profile. "Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information. (MPEP 2106.04(a)(2). Claims 1 and 130 are independent.
	Mathematical concepts recited in claim 1 include:
“c) for one or more of the plurality of stochastically barcoded nucleic acid targets:

“c) ii) identifying clusters of molecular labels of the nucleic acid target using directional adjacency, wherein the identifying comprises: determining, recursively, whether a child molecular label belongs to a cluster comprising one or more parent molecular labels wherein the molecular labels of the nucleic acid target within the cluster comprise one or more parent molecular labels and children molecular labels of the one or more parent molecular labels; and wherein the occurrence of the parent molecular label is greater than or equal to a predetermined directional adjacency occurrence threshold” (clustering, determining whether an item meets or exceeds a threshold, mathematical concepts);
In claim 130:
“b) for one or more of the stochastically barcoded nucleic acid targets: 
i) counting the number of molecular labels with distinct sequences associated with the nucleic acid target in the sequencing data” (counting, a mathematical relationship or mathematical concept);
“b) ii) identifying clusters of molecular labels of the nucleic acid target using directional adjacency, wherein the identifying comprises: determining, recursively, whether a child molecular label belongs to a cluster comprising one or more parent molecular labels, wherein the molecular labels of the target within the cluster comprise one or more parent molecular labels and children molecular labels of the one or more parent molecular labels, and wherein the occurrence of the parent molecular label is greater than or equal to a predetermined directional adjacency occurrence threshold;” (clustering, determining whether an item meets or exceeds a threshold, mathematical concepts);
	Mental processes recited in claim 1 include:

“c) iv) estimating the number of the nucleic acid target, wherein the estimated number correlates with the number of molecular labels with distinct sequences associated with the nucleic acid target in the sequencing data counted in i) after collapsing the sequencing data in iii); and” (mental steps of estimation or correlation of numbers based on the calculated and collapsed term).
“d) generating an RNA expression profile of the one or more cells based on the number of nucleic acid targets estimated in c).” (mental steps of creating a list of data, listing out the adjusted, estimated numbers of each nucleic acid target in a new file; alternatively a mental step of organizing information.)
In claim 130:
“b) iii) collapsing the sequencing data obtained in b) using the clusters of molecular labels identified in ii) by attributing the occurrence of the child molecular label to the parent molecular label thereby reducing the number of molecular labels with distinct sequences associated with the nucleic acid target;” (methods of organizing information, combining data groups based on prior clustering, mental steps);
“b) iv) estimating the number of the nucleic acid target, wherein the estimated number correlates with the number of molecular labels with distinct sequences associated with the nucleic acid target in the sequencing data counted in i) after collapsing the sequencing data in 
“c) generating an RNA expression profile of the one or more cells based on the number of the nucleic acid targets estimated in b).” (mental step of creating a file comprising the adjusted, estimated numbers of each nucleic acid target; alternatively a mental step of organizing information.)
	Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  
With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d).  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The claimed additional elements are analyzed to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). 
Claims 1 and 130 do not practically apply the final calculated, improved resulting data file to any real world process or technology.  The RNA expression profile data file is not used or applied to a specific real world process, and represents an improved set of data.
Claim 1 recites the additional elements that are not abstract ideas: “a) using a plurality of stochastic barcodes to generate a plurality of stochastically barcoded nucleic acid targets from RNA from a sample comprising one or more cells, wherein each stochastic barcode of the plurality of stochastic barcodes comprises a molecular label;” and “b) obtaining sequencing data of the stochastically barcoded nucleic acid targets;” which are related data gathering steps.

Data gathering steps are not an abstract idea, they are extra-solution activity, as they collect the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
Claim 130 implies the use of a computer system, and dependent claim 131 recites the additional non-abstract element of  “a computer system” comprising a processor and memory.
The claims do not provide any details of how specific structures of the computer are used to implement any of the steps of the claims.  The claims require nothing more than a generic computer to perform the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not recite integrate that abstract idea into a practical application. (see MPEP 2106.05(f)).
	Dependent claims 3, 6-9, 11-14, 127-129, 131-133 have been analyzed.  Dependent claims 3, 6-9, 11-14, 128, 132-133 are directed to further abstract limitations.  Further abstract limitations cannot provide a practical application of the judicial exception as they are a part of it.  Dependent claims 127 and 129 are directed to additional steps of data gathering, or limitations 
	None of these dependent claims recite additional elements which would integrate a judicial exception into a practical application.
	Finally, the (2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are analyzed to determine whether the additional limitations provide a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  The additional elements beyond the abstract idea are considered individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05).
	With respect to claims 1 and 130: The additional element of data gathering does not rise to the level of significantly more than the judicial exception.  With respect to the step of stochastically barcoding nucleic acid targets from one or more cells in a sample, with a certain type of barcode and label, the specification notes that certain commercial products, such as the Precise™ assay can be used to stochastically barcode targets in a sample [0142-0143]. The Precise™ assay provides stochastic barcodes which also comprise molecular labels, as required. [0143]. Therefore this additional element is routine, well-understood and conventional in the art of transcriptomics and does not rise to the level of significantly more.  With respect to the step of obtaining sequencing data of the stochastically barcoded targets, the commercially available Precise™ assay provides direction for the labeled targets to be amplified and sequenced [0143]. Therefore this additional element is routine, well-understood and conventional in the art of transcriptomics, and does not rise to the level of significantly more. Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not 
With respect to claims 130-131: the computer related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception.  The systems of the claims comprise generically recited processors and non-transitory memory. The prior art Peng et al (2015), Fodor (2011) and Shiroguchi (2012) each provide computer systems for carrying out stochastic labeling computer-related processes, which comprise equivalent processors and non-transitory memory. This shows that these additional elements are routine, well understood and conventional in the art of bioinformatics.  The specification also notes that computers suitable for use in the methods comprise routine elements which are commercially available or widely used at [0423-0444]. The additional elements of the claims are set forth at such a high level of generality in the claims that they can be met by a general purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)).
	Dependent claims 3, 6-9, 11-14, 127-129, 131-133  have been analyzed with respect to step 2B. Dependent claims 127, 129 recite additional limitations related to data gathering.  Data gathering steps do not provide an inventive concept, as they fail to provide significantly more than the judicial exception.  Dependent claims 3, 6-9, 11-14, 128, 132-133 are further abstract 
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
Applicant’s arguments:
	The examiner acknowledges applicant’s arguments which set forth that the claims lead to an improvement in the accuracy of the resulting data: the RNA expression data file comprising the estimated, adjusted level of each RNA target.  However, according to the guidance set forth in the MPEP, this is an improvement to the abstract idea itself, and is not reflected back into a specific technological environment or practically applied process.  Improving the counting of the RNA levels is not then integrated or connected back to elements outside of the judicial exception.
	In evaluating Applicant’s amendments and arguments, the examiner has reconsidered the entirety of the 101 rejection as to whether it still applies, and reviews it here for convenience:  The abstract ideas identified (Prong 1) in claims 1 and 130 comprise both mathematical concepts and mental processes.  Executing the mathematical concepts and the steps of the mental processes in a computing environment does not provide eligibility.  In claim 1 step c)-d) and claim 130 step b)-c), “for one or more of the plurality of stochastically barcoded nucleic acid targets” the steps of counting the number of reads for one target, repeatedly or recursively identifying similar or “child” labels which are similar to the one target label, collapsing or condensing all the “child” reads as the single “parent” read (essentially removing the child reads from the counting process), then estimating the number of the target as correlating to the amount 
	Next, the claim is analyzed for elements in addition to the abstract idea to determine if the abstract idea is integrated into a practical application (Prong 2).  “The way in which the additional elements use or interact with the exception may integrate it into a practical application. Accordingly, the additional limitations should not be evaluated in a vacuum, completely separate from the recited judicial exception.” MPEP 2106.04(d).  The elements in addition to the abstract idea are steps a) and b) in claim 1, or step a) in claim 130: stochastically barcoding nucleic acid targets from one or more cells in a sample, and obtaining sequencing read data of the barcoded labeled nucleic acid targets.  These are data gathering steps which provide or generate the data (stochastically labeled sequencing reads) which are then acted upon by the abstract idea.
Adding data gathering steps, which are extra-solution activity, has been determined not to integrate a judicial exception into a practical application. MPEP2106.05(g). “The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim...”
In the claims, the execution of the labeling and sequencing steps do not affect how the steps of the abstract idea are performed, they provide the data which is acted upon by the abstract idea.  The abstract idea can act on any dataset which comprises polynucleotides labeled with the stochastic barcodes and molecular labels.
Claim 130 sets forth the added element of a computing system.  As discussed above, the computing system of these claims is recited at such a high level of generality, it can be met by a general purpose computer system and is not considered a particular machine or manufacture Gottschalk v. Benson ‘‘held that simply implementing a mathematical principle on a physical machine, namely a computer, was not a patentable application of that principle.”)
	As a whole, the steps of data gathering, in combination with the abstract idea which is the analysis of the gathered data, in the presence of a general purpose computer, remains ineligible as the abstract idea is not integrated into a practical application.
	The additional elements are assessed again in step 2B, both individually and in the claim as a whole. “An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016).” The additional limitations are considered both alone and in combination to determine whether they provide “significantly more” than the judicial exception.
In claims 1 and 130, the elements in addition to the abstract idea are steps a) and b) in claim 1, or step a) in claim 130: stochastically barcoding nucleic acid targets from RNA from a sample comprising one or more cells, and obtaining sequencing read data of the plurality of stochastically barcoded nucleic acid targets by sequencing the barcoded sample.  These are data gathering steps which provide or generate the data (stochastically labeled sequencing reads) which are then acted upon by the abstract idea.  These steps are fairly generically recited, and do not provide an inventive concept, as the same steps have been routinely performed in the prior art, as evidenced by the commercially available kit, the PreciseTM assay.  This widely-used kit TM assay kit then provides ingredients, instructions and/or sources for obtaining sequencing read data of those labeled targets.  As such, these cannot provide significantly more, as they are well-understood, routine and conventional steps in the field of transcriptomics.
When considered in combination with the judicial exception, the steps carried out by the PreciseTM assay are merely used to produce the data required to carry out the judicial exception.  
Claim 130 provides an additional element: the use of a generic computing system.  The generic computer system is used to make the calculations and as an aid to perform the identified mental processes all of which make up the abstract idea. It does not require a particular machine.  The computer is not changed or improved by carrying out the abstract idea.
	When considered in combination with the judicial exception, the elements in order provide no more than what is well-understood, routine, conventional activity in the field, and append routine, conventional activities known to the industry, specified at a high level of generality.
	Applicant’s arguments that the improvement to the technology is that the claimed method as a whole generates more accurate counts of specific RNA target levels in the generation of RNA expression level data has been carefully considered.  The steps which provide this alleged improvement are the same steps identified as providing the abstract ideas.
The improvement in the counting of nucleic acid target data (carried out by the judicial exception) does not provide an improvement in the technology of stochastic barcoding a sample itself, or the technology of the generation of the sequencing read data from the sequencing step.  The PreciseTM assay is carried out, unchanged, whether or not the judicial exception is applied. Cleveland Clinic Foundation: using well-known or standard laboratory techniques is not sufficient to show an improvement (MPEP2106.05(a)) .
The improvement in the counting of the nucleic acid target data (carried out by the judicial exception) does not require a non-conventional interaction with a specific element of a computer as was required in Enfish.  The improvement in the counting of the nucleic acid target data (carried out by the judicial exception) does not improve the functionality of the computer itself.  It does not improve a technology by enabling the automation of a task which previously could not be performed as in McRo.
	The provision of the abstract idea, comprising the steps encompassing mathematical concepts and/or metal steps, as the improved aspect is insufficient to achieve eligibility “unless there is some other inventive concept in its application.” Flook, 437 U.S. at 594, 198 USPQ at 199 (MPEP 2106.04(I)). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim s 1, 3, 6, 8-9, 11-14, 127-133 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1-30 of copending Application no. 16/139699 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the steps of the claims are nearly identical, with the difference being the repetition of the clustering and collapsing steps, and a removal step. Additionally the instant claims now limit the target to RNA, and report an RNA expression profile which comprises the collapsed, estimated target reads, while the ‘699 is not limited as to its target.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim s 1, 3, 6, 8-9, 11-14, 127-133 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1-21 of copending Application No. 16/232,287 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the steps of the claims both are drawn to methods of stochastically barcoding targets in a sample, which are then sequenced, and analyzed for sequencing errors in the molecular label, and labeled targets with a certain level of mismatch in the label are combined with the original label. Additionally the instant claims now limit the target to RNA, and report an RNA expression profile which comprises the collapsed, estimated target reads, while the ‘287 is not limited as to its target.

Claim s 1, 3, 6, 8-9, 11-14, 127-133 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1-26 of copending Application No. 15/926,977 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the steps of the claims both are drawn to methods of stochastically barcoding targets in a sample, which are then sequenced, and analyzed for sequencing errors in the molecular label, and labeled targets with a certain level of mismatch in the label are combined with the original label. The ‘977 is directed to determining “multiplets” as opposed to expression profiles from “one or more cells” as in the instant application, however, more than one cell could be considered a multiplet. Additionally the instant claims now limit the target to RNA, and report an RNA expression profile which comprises the collapsed, estimated target reads, while the ‘977 is not limited as to its target.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	The Examiner acknowledges the intent to hold these rejections in abeyance until allowable subject matter is indicated.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631